Exhibit AMENDED AND RESTATED STOCK PURCHASE AGREEMENT Between MOPIE (BVI) LIMITED and LUCKYBULL LIMITED Dated August 1, 2008 AMENDED AND RESTATED STOCK PURCHASE AGREEMENT THIS AMENDED AND RESTATED STOCK PURCHASE AGREEMENT (hereinafter referred to as this "Agreement") is entered into as of this 1st day of August 2008, by and between MOPIE (BVI) LIMITED, a British Virgin Islands company (hereinafter referred to as the "Company"), LUCKYBULL LIMITED, a British Virgin Islands company (hereinafter referred to as "LUCKYBULL"), and Tan Kee Chen, who has an address of Block 234 #12-438, Yishun Street 21, Singapore 760234, and passport number A13990595 (the "LUCKYBULL Shareholder") who owns one hundred percent (100%) of the issued and outstanding shares of LUCKYBULL, upon the following premises: Premises. WHEREAS, the parties previously entered into a Stock Purchase Agreement or around December 6, 2007, which the Company’s British Virgin Island’s counsel has determined that certain aspects of the Stock Purchase Agreement was not correct pursuant to British Virgin Island’s law, and therefore the parties desire to enter into this Amended and Restated Stock Purchase Agreement to correct such defects; WHEREAS, this Agreement shall amend, restate, replace and supersede in its entirety, the terms and conditions of the original Stock Purchase Agreement; WHEREAS, the LUCKYBULL Shareholder owns one hundred percent (100%) of the issued and outstanding shares of the capital stock of LUCKYBULL; WHEREAS, the Company is a privately held company incorporated under the laws of the British Virgin Islands; WHEREAS, LUCKYBULL is a privately held company incorporated under the laws of the British Virgin Islands (“BVI”); WHEREAS, the Company desires to acquire 100% of the issued and outstanding shares of LUCKYBULL in exchange for a Convertible Promissory Note in the aggregate amount of $30,000,000 Singapore dollars (the “Note”) and (the "Purchase Offer" or the “Purchase”), so that LUCKYBULL will become a wholly owned subsidiary of the Company; and WHEREAS, the LUCKYBULL Shareholder desires to exchange all of his capital stock of LUCKYBULL solely in exchange for the Note. Hereafter, all references to USD$, shall refer to United States dollars, and all references to S$, shall refer to Singapore dollars. Agreement NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived herefrom, it is hereby agreed as follows: ARTICLE
